Title: Board of Visitors, University of Virginia, 11 December 1826
From: Board of Visitors, University of Virginia
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        Monday, Decr. 11th. In addition to the four members present on tuesday last, Mr Chapman Johnson this day
                            joined the board. No other business than attendance on the examination was done, until
                        
                            
                                
                            
                        
                    